Judgment, Supreme Court, New York County, entered September 17, 1975, is unanimously affirmed, without costs and without disbursements, on the opinion of Mangan, J. at Special Term. We add that the few days default by respondents in the service of the notice of motion to dismiss the petition (served three days before the date of hearing rather than five days before the date noticed for hearing as required by CPLR 7804, subds [c] and [f]) was a mere irregularity which Special Term could disregard under CPLR 2001, or Special Term could extend respondents’ time under CPLR 2004; and the Special Term’s granting respondents’ motion implicitly granted this relief too. Concur—Markewich, J. P., Lupiano, Silverman, Lane and Nunez, JJ.